NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a tool extension rod, including, inter alia:  a main piece, including…a working portion…, the working portion having an interior space and a first connecting sleeve,…; a sliding sleeve, slidably sleeved onto the working portion and movable between a first position and a second position, having a second connecting 10sleeve, a radial size of the second connecting sleeve being larger than a radial size of the first connecting sleeve; a magnetic assembly, received in the interior space…; wherein when the sliding sleeve moves toward the driving portion to be located at the first position, the second connecting sleeve is received in the first connecting sleeve, the first connecting sleeve is adapted for a first workpiece to insert therein, the magnetic assembly is located at the first connecting sleeve and is axially movable based on an insertion length of 20the first workpiece; when the sliding sleeve moves away from the driving portion to be located at the second position, the second connecting sleeve is protruded out of the first connecting sleeve, the second connecting sleeve is adapted for a second workpiece to insert therein, the magnetic assembly is 9located at the second connecting sleeve and is axially movable based on an insertion length of the second workpiece, together in combination with the rest of the limitations in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as describing various tool extension rod assemblies, which considered as a whole, in part, or combination, fail to provide all of the features of the tool extension rod as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/